Citation Nr: 1020096	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  05-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with arthritis, prior to July 20, 2009.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with arthritis, beginning July 20, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served under honorable conditions from September 
1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004, which denied a rating in excess of 20 
percent for lumbosacral strain with arthritis, as well as a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating).  In his 
March 2005 substantive appeal, the Veteran informed VA that 
he was only appealing the increased rating issues, and not 
the TDIU issue.  In June 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing), and the appeal was remanded in October 2008.  
Subsequently, in a rating decision dated in October 2009, a 
40 percent rating for lumbosacral strain with arthritis was 
granted, effective July 20, 2009.  The two-tiered rating 
issue remains on appeal, as a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
case, the Veteran expressly stated he was not satisfied with 
either staged rating in correspondence dated in March 2010.  


FINDINGS OF FACT

1.  Prior to July 20, 2009, the Veteran's service-connected 
lumbosacral strain with arthritis was manifested by 
limitation of flexion to 80 degrees, combined range of motion 
of 150 degrees or more, without incapacitating episodes or 
ankylosis.  

2.  Beginning July 20, 2009, the Veteran's service-connected 
lumbosacral strain with arthritis has been manifested by 
limitation of flexion to 30 degrees, without incapacitating 
episodes or ankylosis.  

3.  Radiculopathy of the right lower extremity is manifested 
by mild weakness, decreased sensation, without atrophy, 
muscle wasting, or other evidence of more than mild 
incomplete paralysis.  

4.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Prior to July 20, 2009, the criteria for an evaluation in 
excess of 20 percent for a service-connected lumbosacral 
strain with arthritis were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).    

2.  Beginning July 20, 2009, the criteria for an evaluation 
in excess of 40 percent for a service-connected lumbosacral 
strain with arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).   

3.  As of November 20, 2003, the criteria for an evaluation 
of 10 percent for radiculopathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, and of his and VA's 
respective obligations in obtaining various types of 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
was provided in connection with the Veteran's claim in 
January 2004, prior to the initial adjudication of his claim.

Additionally, in a letter dated in January 2009, the Veteran 
was informed of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be 
beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  In addition, he was 
given information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent until after the initial adjudication of the claim, 
it was followed by readjudication and the issuance of a 
supplemental statement of the case in December 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, as have other treatment records adequately 
identified by the Veteran.  In this regard, although the 
Veteran stated at his hearing that he would be submitting 
additional medical evidence of private treatment, no such 
evidence was received.  VA examinations were provided in 
January 2004 and July 2009; those examinations describe the 
disability in sufficient detail for the Board to make an 
informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  There is no evidence indicating that there has 
been a material change in the service-connected disorder 
since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, the RO assigned staged ratings for the Veteran's 
lumbosacral strain with arthritis, with a 20 percent rating 
effective prior to July 20, 2009, and a 40 percent rating 
assigned effective that date. 

Service treatment records show that the Veteran was seen in 
service for pain radiating down his right leg.  Shortly after 
his discharge, he was hospitalized in a VA hospital from 
April to May 1973, with a final diagnosis of lumbar back pain 
with right side radiation in a sciatic nerve distribution.  
On a VA examination in June 1975, he was found to have a 
history of lumbosacral strain with minimal residuals.

In November 1983, the Veteran sustained multiple injuries in 
a fall from a scaffold.  According to the initial history and 
physical obtained in the emergency department of Chippenham 
Hospital, he had fallen 72 feet, and his complaints included 
right hip, low back, and right flank pain.  X-rays of the 
lumbar spine showed fractures of the right transverse 
processes of L1 through L4; no fracture of the posterior 
elements was identified.  He also had a comminuted fracture 
of the right acetabulum.  Record of his hospitalization in 
November 1983 in the Medical College of Virginia Hospital 
show that he  also sustained internal derangement to the 
right knee.  

R. Adelaar, M.D., wrote, in a letter dated in April 1984, 
that the accident had resulted in loss of peroneal nerve 
function of the right leg.  In May 1984, he wrote that the 
Veteran also had sciatic nerve involvement.

In January 2004, a VA examination was conducted.  The Veteran 
felt that his back pain was getting worse.  He complained of 
numbness involving the right leg, and pain in that leg with 
walking.  It was noted that as a result of the 1983 injury he 
had a right foot drop, and previously wore a brace.  On 
examination, there was no tenderness involving the back.  
Forward flexion was to 80 degrees, with unsteadiness.  
Extension was to 10 degrees and side bending to 30 degrees in 
both directions.  He had weakness in plantar flexion and 
dorsal flexion of 4/5.  He had an absent right Achilles 
reflex.  X-rays disclose widespread degenerative disc and 
joint disease throughout the entire spine.  The impression 
was severe degenerative joint disease of the lumbar spine, 
with right leg residual nerve damage suggestive of a foot 
drop and loss of reflexes involving the right ankle and right 
knee.  It appeared that his may be related to his 1983 
injury, at least by his history.

At the Travel Board hearing before the undersigned in June 
2006, the Veteran and his wife presented testimony regarding 
the Veteran's back disability.  The Veteran said that he had 
several muscle spasms in the back on a daily basis, primarily 
related to activity.  He said he could not bend to tie his 
shoes.  He said he was in constant pain.  He said he could 
walk a couple of hundred yards before resting; stand about 10 
minutes; and sit 2 to 3 hours.  He said he could perform 
activities of daily living except for tying his shoes.  

A VA examination in July 2009 noted that the Veteran reported 
a history of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain in the low back.  He said he had right lower 
extremity aching pain which was severe and constant.  He said 
he had weekly flare-ups of pain lasting one to t2 days, which 
he thought resulted in loss of 90 percent of motion.  He said 
he had incapacitating episodes in the thoracolumbar spine 
region requiring lying down for the entire day at least 
weekly.  He said he used a cane and walker.  He said he was 
unable to walk more than a few yards.  On examination, the 
pelvis was tilted right.  He walked with an antalgic gait 
favoring the right hip and right knee.  Examination of the 
thoracic to sacral spine revealed no spasms, atrophy.  There 
was guarding, pain with motion, tenderness, and weakness.  
The symptoms were not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  Motor testing 
revealed strength of 4/5 in the right hip, knee, and ankle.  
There was normal muscle tone and no muscle atrophy.  There 
was reduced sensation of 1/2 int the sensory dermatome of L4-5 
and S1.  Ankle jerks were absent.  Range of motion in the 
lumbar spine was flexion to 30 degrees, extension to 10 
degrees, and lateral flexion and rotation to 20 degrees 
bilaterally, with evidence of pain on motion.  Lasegue's sign 
was positive on the right.  On examination, there was multi-
level facet degeneration throughout the lumbar spine with 
grade I anterolisthesis of L4 on L5; mild degenerative disc 
disease at L3 through S1 with osteophyte formations; and 
fusion of the sacroiliac joints.  The diagnosis was lumbar 
degenerative disc disease and degenerative joint disease.  
The condition resulted in a severe effect on chores, 
shopping, traveling, bathing, dressing, and grooming; 
prevented exercise, sports, recreation; and moderate effect 
on toileting; and no effect on feeding.  

The examiner's opinion was that back pain and radicular pain 
in the right lower extremity were due to the service-
connected lumbosacral strain with arthritis, and that right 
hip, and right foot drop were not related to the service-
connected lumbosacral strain with arthritis.  The examiner 
stated that that service treatment records showed radicular 
symptoms in service which had improved but not resulted, and 
were significantly aggravated and worsened with the traumat 
sustained in the 1983 fall which resulted in permanent 
radicular symptoms in the same distribution as those 
complained of from his service-connected injury.  The 
examiner was unable to state the extent to which the 
condition as affected by the service-connected disability but 
felt it was a significant factor because the pain was in the 
same distribution.  

For disabilities of the spine, including fracture of a 
vertebral body (diagnostic code 5235), the rating schedule 
includes a General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  As 
pertinent to the thoracolumbar spine, the criteria are as 
follows:

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more 
of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent rating is warranted.  
Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

The VA examination in January 2004 disclosed flexion to 80 
degrees, and combined range of motion of 150 degrees, even 
though no findings as to lateral rotation were included, 
which, unless zero, would have added to the combined range of 
motion.  Thus, an evaluation in excess of 20 percent was not 
warranted on the basis of limitation of motion, based on that 
examination.  Muscle spasms are contemplated by the 20 
percent rating.  Limitation of flexion to 30 degrees was not 
shown prior to the July 2009 examination.  In this regard, 
although the reduction in forward flexion from 80 degrees in 
January 2004 to 30 degrees in July 2009 was a significant 
drop, there is no evidence showing that this occurred prior 
to July 2009.  The Veteran testified that he is treated by a 
private doctor, and he did not submit, or authorize VA to 
obtain, records of his treatment for his back condition 
during this time.  

Similarly, the evidence does not show ankylosis, favorable or 
unfavorable.  The Veteran contends that he has unfavorable 
ankylosis, pointing to the supplemental statement of the case 
and the July 2009 examination report.  However, this is based 
on his erroneous interpretation of an admittedly confusing 
supplemental statement of the case paragraph, which stated as 
follows:  "A higher evaluation of 50 percent is not 
warranted unless there is unfavorable ankylosis of the 
thoracolumbar spine.  Examiner noted pain with motion, no 
muscle spasms or abnormal gait.  Examiner diagnosed 
degenerative disc disease of the lumbar spine.  You are 
unable to walk more than a few miles, and you require the use 
of a walker and a cane."  

The Veteran interpreted the sentences immediately following 
the statement that he did not have unfavorable ankylosis as 
an explanation of why he did not have ankylosis.  Such is not 
the case, however.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis; other 
specified symptoms are present when ankylosis is unfavorable.  
See 38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).  In this 
case, the Veteran has exhibited a positive range of motion, 
albeit limited, in all directions.  Moreover, he is able to 
move his spine to the neutral position, which, if fixed in 
that position, is favorable ankylosis, contemplated by the 40 
percent rating.  Unfavorable ankylosis contemplates fixation 
in flexion or extension, with additional symptoms such as 
difficulty walking because of limited line of vision.  Id.  
The explanatory sentences identified by the Veteran do not 
address ankylosis.  While they also contained some erroneous 
interpretations of the findings, such as that the Veteran 
could walk a few miles, they were additional bases for the 
RO's conclusion, and not an explanation of ankylosis.  In any 
event, the Board reviews the file on a de novo basis, i.e., 
without regard to the RO's findings or rationale.  

Therefore, a higher rating is not warranted, under the 
general formula, for symptoms in the low back.  Under the 
general formula, however, any associated objective neurologic 
abnormalities are to be evaluated separately under an 
appropriate diagnostic code.  Id., Note (1).  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2006).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

The Veteran has impairment of the sciatic nerve, which, as 
noted by the examiner, was in evidence prior to the Veteran's 
accident in 1983.  The examiner also concluded, however, that 
the right hip and knee conditions were unrelated to the 
service-connected back condition.  While the examiner stated 
this accident aggravated the condition, the examiner was 
unable to quantify the degree to which the symptoms were 
attributable to the 1983 fall.  Therefore, all symptoms have 
been considered in this decision.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (If it is not possible to separate 
the effects of service-connected from nonservice-connected 
conditions, all symptoms must be attributed to the service-
connected condition.).  

The examination revealed mild weakness in the right lower 
extremity as well as decreased sensation.  Accordingly, the 
Board finds that a separate 10 percent rating is warranted 
based on symptoms comparable to mild incomplete paralysis of 
the right lower extremity.  Moreover, symptoms were also 
demonstrated at the time of the January 2004 VA examination, 
and, thus, entitlement to a 10 percent rating is demonstrated 
for the entire appeal period, based on the Veteran's claim 
filed in November 2003, and a staged rating is not 
appropriate.  Because only mild weakness has been 
demonstrated, with no evidence of muscle wasting or atrophy, 
a rating in excess of 10 percent is not warranted.

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence does not show additional 
impairment due to such factors, beyond that contemplated by 
the ratings in effect.  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

The Veteran has been noted to have degenerative disc disease.  
Intervertebral disc syndrome may be rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The Veteran states that he has incapacitating episodes 
requiring bed rest.  On the July 2009 VA examination, he 
stated that these occurred on a weekly basis, and required a 
day in bed.  However, the medical evidence does not show that 
the Veteran's degenerative disc disease has resulted in 
incapacitating episodes requiring bedrest and treatment by a 
physician.  In this regard, as noted above, the Veteran did 
not provide any medical records of his treatment for his back 
condition during the appeal period. 

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  Id.

In addressing the first step, the Board finds that the 
Veteran's back disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
low back disorders, and for higher ratings for separate 
neurological manifestations.  In the July 2009 VA examination 
report, the examiner noted that the back condition resulted 
in a severe effect on chores, shopping, traveling, bathing, 
dressing, and grooming, and prevented exercise, sports, and 
recreation.  No explanation for the examiner's conclusions 
was provided, nor were any specific findings supporting this 
extent of impairment reported.  The examination showed 
limitation of motion in the low back, as well as mild 
weakness in the right lower extremity, and decreased 
sensation.  The low back was tender and painful, but the 
rating criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  Moreover, his 
antalgic gait was attributed by the examiner, not to his 
back, but to his non-service-connected hip and knee 
conditions.  Even so, there was no muscle wasting or atrophy 
in the back or right lower extremity.  Thus, the objective 
evidence of record does not support limitation of activities, 
beyond that contemplated by the schedular evaluations in 
effect.  Therefore, the ratings are adequate, and referral 
for extraschedular consideration is not required.  As 
discussed above, the Veteran's symptoms do not meet the 
criteria for a higher rating at any identifiable time during 
the appeal period, and a separate 10 percent rating has been 
granted for right sciatic neuropathy in this decision.  
Inasmuch as the schedular criteria are adequate, referral for 
extraschedular consideration is not appropriate in this case.

In sum, for the reasons discussed above, the evidence 
supports the grant of a separate 10 percent rating, but no 
higher, for right sciatic neuropathy, effective throughout 
the appeal period.  Otherwise, the evidence does not more 
closely approximate the criteria for a higher rating for the 
Veteran's lumbosacral strain with arthritis, and the 
preponderance of the evidence is against the claim for higher 
ratings for a lumbar spine disability.  Further, the rating 
criteria are adequate, and, other than the previously 
assigned staged ratings, there are no distinct periods of 
time during the appeal period during which the thoracolumbar 
disability would warrant a higher rating.  The preponderance 
of the evidence is against the claim for any other higher or 
separate rating, and, therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and the remainder of the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with arthritis, prior to July 20, 2009, is denied.

An evaluation in excess of 40 percent for lumbosacral strain 
with arthritis, beginning July 20, 2009, is denied.

Effective since the date of receipt of claim, on November 20, 
2003, a separate 10 percent rating for right sciatic 
neuropathy is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


